Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration
The Examiner acknowledges receiving a Declaration signed by Michael Hogan (hereinafter “Hogan Decl.", signed April 20, 2022) under 37 C.F.R. § 1.132, filed on April 21, 2022.

Allowable Subject Matter
1.	This is in reply to papers filed on April 21, 2022. Claim 1 has been amended by Applicants’ amendment filed 04-21-2022. No claims have been added or canceled by Applicants’ amendment filed 04-21-2022. 

Therefore, claims 1, 2 and 19 are under examination.


2.	The Examiner contacted Applicant’s representative Benjamin Adler to set up an interview, wherein the Examiner and Applicant’s representative conducted a telephonic interview on July 19, 2022. The Examiner indicated that instant claim 1 recites SEQ ID NOS: 85-128, wherein each sequence comprises a pathogenic fungal nucleotide sequence and/or a cannabis plant nucleotide sequence sandwiched between three to seven consecutive thymidine nucleotides attached at both the 3’ terminus and the 5’ terminus. It is noted that SEQ ID NOS: 87, 88, 96, 101, 105, 108 and 121 comprise eight (8) or nine (9) thymidine nucleotides at the 5’ terminus. The Examiner inquired whether the additional thymidine nucleotides are part of the pathogenic fungal nucleotide sequences and/or the cannabis plant nucleotide sequences, or if they represent additional terminal thymidine nucleotides not encompassed by instant claim 1. Applicant’s representative confirmed that the additional thymidine nucleotides are part of the pathogenic fungal nucleotide sequences and/or the cannabis plant nucleotide sequences.
	Additionally, the Examiner proposed amending claim 1 to replace the term “the activated surface moiety groups” in line 8, with the term “the activated surface moieties”; replace the term “the number of oligodeoxythymidine linkers” with the term “the total number of covalently coupled oligodeoxythymidine linkers”; replace the term “the glass support” in lines 10, 31 and 33-34 with the term “the substantially flat glass support”; and replace the term “wherein each of the plurality of nucleic acid probes crosslinked to the oligodeoxythymidine linkers” in lines 31-32 with the term “wherein each of the plurality of nucleic acid probes crosslinked to the two adjacent oligodeoxythymidine linkers”. Authorization for the Examiner’s amendment to amend claim 1 was given by Benjamin Adler by electronic mail on July 19, 2022.

`.	ain stimulus.bjected to pain that was not subjected to pain d in naompounds on the inhibition or stimuaimulation of negative Claims 1, 2 and 19 meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  

Claims 1, 2 and 19 are allowable.

3.	Accordingly, claims 1, 2 and 19 are allowed.

Reasons for allowance
4.	The following is an examiner’s statement of reasons for allowance: 

Based on the Hogan Decl. filed April 21, 2022, Applicant has persuaded the Examiner that the instant invention comprising a three-dimensional lattice on a glass support, wherein the activated surface moieties that are not covalently coupled to oligodeoxythymidine linkers create a lattice width spacing; and crosslinking between the 5’ terminus and 3’ terminus of each of the plurality of nucleic acid probes with adjacent oligodeoxythymidine linkers creates a vertical space to produce a three-dimensional lattice on the glass support, such that the plurality of nucleic acid probes of the instant claims are not in direct contact with the microarray surface. Thus, the Hogan Decl. has persuaded the Examiner that the instant microarray system is not anticipated by, or obvious over, Press Release and Eggers et al.

The Examiner notes that no information disclosure statement has been provided by Applicant. Applicant is reminded of the duty to disclose all information known to them to be material to the patentability as defined in 37 C.F.R. 1.56

Examiner’s Amendment
5.	In the claims

Claim 1 has been re-written as follows:
A microarray system, consisting of: a substantially flat glass support with a front surface consisting of: 
(1)	activated surface moieties selected from the group consisting of an epoxysilane group, an N-hydroxy-succinimide group and an activated carboxylic acid ester attached to the front surface; and 
(2)	a plurality of oligodeoxythymidine linkers each covalently coupled at its 3’ terminus via an amide bond to one of the activated surface moieties; wherein there are a greater number of activated surface moieties attached to the front surface of the substantially flat glass support as compared to the total number of covalently coupled oligodeoxythymidine linkers in the plurality thereof, and wherein the activated surface moieties that are not covalently coupled create a lattice width spacing between the covalently coupled plurality of oligodeoxythymidine linkers, each of said plurality of oligodeoxythymidine linkers consisting of: 
(a)	20 to 60 thymidine bases with its 5’ terminus covalently linked to a fluorescent label; and 
(b)	a plurality of nucleic acid probes selected from the group consisting of a plurality of pathogenic fungal nucleotide probes selected from the group consisting of SEQ ID NOS: 86-125, a plurality of Cannabis plant nucleotide probes selected from the group consisting of SEQ ID NOS: 126-128, and a combination thereof, 
wherein each of said pathogenic fungal nucleotide probes of SEQ ID NOS: 86-125 and each of said Cannabis plant nucleotide probes of SEQ ID NOS: 126-128 consists of a pathogenic fungal nucleotide sequence or a Cannabis plant nucleotide sequence sandwiched between three to seven consecutive thymidine nucleotides attached at both the 3’ terminus and to the 5’ terminus of each pathogenic fungal nucleotide sequence and each Cannabis plant nucleotide sequence; 
wherein a thymidine nucleotide at the 3’ terminus and a thymidine nucleotide at the 5’ terminus of each of the plurality of nucleic acid probes is crosslinked to two adjacent oligodeoxythymidine linkers of the plurality of oligodeoxythymidine linkers attached to the substantially flat glass support; and 
wherein each of the plurality of nucleic acid probes crosslinked to the two adjacent oligodeoxythymidine linkers on the substantially flat glass support are separated by both a vertical space and the lattice width to form a 3-dimensional lattice on the substantially flat glass support.

Conclusion

Claims 1, 2 and 19 are allowed.

Any inquiry considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such 
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M. BUNKER whose telephone number is (313) 446-4833.
The examiner can normally be reached on Monday through Friday 7:00am to 4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Heather Calamita can be reached on (571) 272-2875. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639